DISMISS; Opinion Filed January 23, 2013.




                                        0
                                     In The
                               tnurt nf Apprat
                        ittI! Juttttttif ja at Oalla
                                     No. 05-12-01 174-CV

                            IZZY ASHKENZAY, Appellant
                                               V.
                      LSREF2 CLOVER REO2, LLC, Appellee

                        On Appeal from the 160th Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 12M4618

                                          OPINION
                         Before Justices Lang-Miers, Myers and Lewis
                                   Opinion by Justice Myers
       Before the Court is appellant’s January 16, 2013 unopposed motion to dismiss appeal.

We grant appellant’s motion and dismiss the appeal. See TEx. R. App. P. 42.l(a)(1).




                                                    LANAM ERS
                                                    JUSTICE
                                                                             Q


121 174F.P05
                                 1nitrt nf Appizt1i
                        fifI1! jiitrict uf ciixai at )at1ai
                                          JUDGMENT

Izzy Ashkenzay, Appellant                         On Appeal from the 1 60th Judicial District
                                                  Court, Dallas County, Texas
No. 05-12-011 74-CV         V.                    Trial Court Cause No. 12-04618.
                                                  Opinion delivered by Justice Myers.
LSRIZF2 Clover REO2, LLC, Appellee                Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

      Subject to any agreement of the parties, it is ORDERED that appellee LSREF2 Clover
REO2, LLC recover its costs of this appeal from appellant lzzv Ashkenzay.


Judgment entered this January 23, 2013.




                                                 LANA MYERS
                                                 JUSTICE